DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on April 2, 2021, claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li US20200359123A1 in view of Yoshida US20150008885A1.
Regarding claim 1, Li discloses a charging method (FIG. 3).
Li discloses the charging method including detecting, or obtaining, a charging current a headset device (120), or a load  (S320). The load comprises a headset battery (122) (Li; FIGS. 1 and 3; ¶38). 
Li discloses raising, or adjusting, a voltage value, or  a charging voltage, received by the load according to a current value being less than a reference current, or a variation of each charging current. 
Li is silent as to obtaining a charging current for a plurality of loads; and controlling the charging voltage to vary along with a battery voltage with a highest battery voltage of the plurality of loads in real time.
Yoshida discloses a plurality of battery cells (100), or loads (Yoshida; FIG. 1).
Yoshida discloses that the battery control unit (400) a maximum voltage cell having the highest voltage (Yoshida; ¶149). The battery control unit (400) controls the charging current to vary along with a battery current  with a highest battery voltage of the plurality of loads in real time (Yoshida; FIGS.11-12; ¶172-173).
Although Yoshida discloses a current, a person of ordinary skill in the art understands that as the current is varied, the voltage will likewise also be varied.
A person of ordinary skill in the art would apply the plurality of batteries/loads of Yoshida to Li in order to account for a plurality of loads where the plurality of loads are not equal to each other in order to avoid overcharging/discharging that could damage the battery (Yoshida; ¶5).
Regarding claim 3, Li discloses determining whether a load (120) is connected to a charging device (140), in accordance with the charging current (Ic) for the load (120) (Li; FIG. 1; ¶22-23).
Regarding claim 4, Li discloses indicating that the load (120) is connected to the charging device (140) when the charging current (Ic) for the load (120) is greater than a first threshold, which, under the broadest reasonable interpretation is interpreted to be zero (Li; ¶22).
Regarding claim 5, Li discloses maintaining a current value at a reference current (Ir1). Thus, Li teaches controlling the charging voltage to be decreased from an initial value when the corresponding load is connected to the charging device, until the charging current for the corresponding load decreases in accordance to Ohm’s law, in order to maintain the current at the reference current value (Ir1) (Li; ¶23).
Regarding claim 6, Li discloses that the charging voltage is controlled to be decreased  through a buck circuit (2424) which steps down a voltage (Li; FIG. 2; ¶29).  It is well-known in the art that that a buck circuit is configured to reduce the voltage from an initial value. A step may be any number of steps such that there is at least one step. Thus, Li teaches reducing the voltage step-by-step with a preset step from the initial value.
Regarding claim 7, Li discloses comparing the charging current (Ic) for the corresponding load against first reference current (Ir1), or a second threshold (Li; ¶38). 
Li discloses controlling the charging voltage to be increased when the charging current (Ic) for the corresponding load drops to the second threshold (Ir1), such that the output voltage (Vo), or the charging voltage, follows a current battery voltage of the corresponding load (Li; ¶38).
Regarding claim 8, Li discloses determining whether the charging device enters a first mode, or an operation mode, of the battery in the load, in accordance with the current value not gradually increasing or the current value of the charging current increasing to a second reference value, or the variation of the charging current for the corresponding load.
Regarding claim 9, Li does not directly disclose indicating that the battery in the corresponding load is in a constant current charging mode when the charging voltage is controlled to be decreased while the charging current for the corresponding load remains unchanged.
However, a person of ordinary skill in the art would understand that there is a constant current charging mode when the charging voltage is controlled to be decreased while the charging current for the corresponding load remains unchanged. This is evidenced by Yoshida which discloses that the load (600) operates at a constant current mode before time t1. As illustrated in FIG. 3A, the voltage is controlled to be decreased while the charging current for the load remains unchanged (Yoshida; FIGS. 3a-3b; ¶60).
A person of ordinary skill in the art would apply the plurality of batteries/loads of Yoshida to Li in order to account for a plurality of loads where the plurality of loads are not equal to each other in order to avoid overcharging/discharging that could damage the battery (Yoshida; ¶5).
Regarding claim 11, Li is silent as to when the plurality of loads is to be charged, the load with the highest battery voltage first enters in a constant voltage charging mode, and the charging current for a second load of the plurality of loads decreases when the charging voltage is unchanged, in order to indicate that the second load enters the constant voltage charging mode.
Yoshida discloses that when the plurality of loads is to be charged, the load with the maximum, or highest, battery voltage first enters in a constant voltage charging mode in order to reduce a charge current in the charge before the maximum voltage unit is over-charged (Yoshida; ¶9). The charging current for a second load having the lowest voltage as measured by measurement unit (200) (Yoshida; ¶57) of the plurality of loads which decreases when the charging voltage is unchanged to a point where the minimum voltage cell is close to over-discharge (Yoshida; ¶62), thus indicating that the second load enters the constant voltage charging mode.
A person of ordinary skill in the art would apply the plurality of batteries/loads of Yoshida to Li in order to account for a plurality of loads where the plurality of loads are not equal to each other in order to avoid overcharging/discharging that could damage the battery (Yoshida; ¶5).
Regarding claim 13, Li discloses a control circuit  (246) for a charging device (140) (Li; FIG. 2).
 Li discloses the charging method including detecting, or obtain, a charging current a headset device (120), or a load  (S320). The load comprises a headset battery (122) (Li; FIGS. 1 and 3; ¶38). 
Li discloses raising, or adjust, a voltage value, or  a charging voltage, received by the load according to a current value being less than a reference current, or a variation of each charging current. 
Li is silent as to obtaining a charging current for a plurality of loads; and controlling the charging voltage to vary along with a battery voltage with a highest battery voltage of the plurality of loads in real time.
Yoshida discloses a plurality of battery cells (100), or loads (Yoshida; FIG. 1).
Yoshida discloses that the battery control unit (400) a maximum voltage cell having the highest voltage (Yoshida; ¶149). The battery control unit (400) controls the charging current to vary along with a battery current  with a highest battery voltage of the plurality of loads in real time (Yoshida; FIGS.11-12; ¶172-173).
Although Yoshida discloses a current, a person of ordinary skill in the art understands that as the current is varied, the voltage will likewise also be varied.
A person of ordinary skill in the art would apply the plurality of batteries/loads of Yoshida to Li in order to account for a plurality of loads where the plurality of loads are not equal to each other in order to avoid overcharging/discharging that could damage the battery (Yoshida; ¶5).

Claims 2 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li US20200359123A1 in view of Yoshida US20150008885A1 in further view of Hsu et al. US20090261786A1.
Regarding claim 2, Li does not expressly disclose that the charging voltage approaches to a sum of the highest battery voltage and a voltage drop across a charging loop of the load with the highest battery voltage.
Hsu teaches that the charging voltage (Vchg) approaches to a sum of the battery voltage (OCV) and a voltage drop (Vcomp) across a charging loop of the load (110) (Hsu; ¶36).
It would be obvious to a person of ordinary skill in the art to increase the charging voltage by the compensation voltage amount, as taught by Hsu, in order to provide an optimal charge voltage to the cells which improves the life of the battery (Hsu; ¶36).
Regarding claim 14, Li does not expressly disclose that the charging voltage approaches to a sum of the highest battery voltage and a voltage drop across a charging loop of the load with the highest battery voltage.
Hsu teaches that the charging voltage (Vchg) approaches to a sum of the battery voltage (OCV) and a voltage drop (Vcomp) across a charging loop of the load (110) (Hsu; ¶36).
It would be obvious to a person of ordinary skill in the art to increase the charging voltage by the compensation voltage amount, as taught by Hsu, in order to provide an optimal charge voltage to the cells which improves the life of the battery (Hsu; ¶36).
Regarding claim 15, Li discloses a current detection circuit (244) configured to obtain a charging current for the load (120) (Li; FIG. 2; ¶27).
Li discloses a control circuit (246), or a logic control unit, configured to generate different control signals (CS) based on the input, or charging current, from the current detecting circuit (244) (Li; FGI. 2; ¶27). 
Li discloses a voltage conversion circuit (242), or a voltage control unit, configured to receive the control signals (CS), and to adjust the charging voltage using a boost or buck circuit (Li; FIG. 2; ¶27).
Regarding claim 16, Li discloses that the logic control unit (246) is configured to provide a charging current (Ic) to a connected headset device (120). It follows that the control circuit (246) determines whether the charging current is over zero in order to determine whether the corresponding load is connected to the charging device. Thus, it would be obvious to a person of ordinary skill in the art that the control circuit (246) compares the charging current for a load against a first threshold that is set to 0A (Li; FIG. 2; ¶27). 
Regarding claim 17, Li discloses determining when a load (120) is indicated as being connected to the charging device (140) when the charging current (Ic) for the load (120) is detected. Under the broadest reasonable interpretation, the first threshold may be zero, thus the charging current is greater than the first threshold (Li; FIG. 1; ¶22-23). 
Regarding claim 18, Li discloses maintaining a current value at a reference current (Ir1). Thus, Li teaches controlling the charging voltage to be decreased from an initial value when the corresponding load is connected to the charging device, until the charging current for the corresponding load decreases in accordance to Ohm’s law, in order to maintain the current at the reference current value (Ir1) (Li; ¶23).
Regarding claim 19, Li discloses that the charging voltage is controlled to be decreased  through a buck circuit (2424) which steps down a voltage (Li; FIG. 2; ¶29).  It is well-known in the art that that a buck circuit is configured to reduce the voltage from an initial value. A step may be any number of steps such that there is at least one step. Thus, Li teaches reducing the voltage step-by-step with a preset step from the initial value.
Regarding claim 20, Li discloses comparing the charging current (Ic) for the corresponding load against first reference current (Ir1), or a second threshold (Li; ¶38). 
Li discloses controlling the charging voltage to be increased when the charging current (Ic) for the corresponding load drops to the second threshold (Ir1), such that the output voltage (Vo), or the charging voltage, follows a current battery voltage of the corresponding load (Li; ¶38).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li US20200359123A1 in view of Yoshida US20150008885A1 as evidenced by Jung et al. US20150077058A1.
Regarding claim 10, Li does not explicitly teach indicating that the battery in the corresponding load enters a constant voltage charging mode and a current charging voltage is maintained, when the charging current for the corresponding load decreases while the charging voltage is controlled to be increased.
Yoshida discloses indicating that the battery in the load (600) enters a constant voltage charging mode after t1 and a current charging voltage is maintained when the charging current for the corresponding load decreases (Yoshida; FIG. 3a-3b; ¶76). 
A person of ordinary skill in the art would apply the plurality of batteries/loads of Yoshida to Li in order to account for a plurality of loads where the plurality of loads are not equal to each other in order to avoid overcharging/discharging that could damage the battery (Yoshida; ¶5).
Yoshida is silent as to the charging voltage is controlled to be increased.
However, it is well-known in the art to increase the constant voltage charging. 
This is evidenced by Jung FIG. 1B, it is illustrated that each constant voltage charging (CV) is higher than a previous charging, as indicated in the partially annotated FIG. 1B reproduced below.

    PNG
    media_image1.png
    251
    486
    media_image1.png
    Greyscale




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li US20200359123A1 in view of Yoshida US20150008885A1 and further in view of Lin US20190334374A1.	
Regarding claim 12, Li does not explicitly disclose that when each charging current for each load is less than a first threshold, the charging voltage is controlled to be equal to an initial value, such that a charging device enters a standby mode.
	Lin teaches when the charging current (IT) for the uninterruptible power supply control device (10), or load is less than a threshold current, or first threshold (Lin; FIG. 1A; ¶21-23). It follows that the charging voltage is controlled to be equal to an initial value, or zero volts, such that a charging device, is stopped, or enters a standby mode (Lin; ¶22).
	It would be obvious to a person of ordinary skill in the art to for the charging of Li to enter the standby mode of Lin in order to ensure stable heating and maintain a temperature and prevent overheating (Lin; ¶6). 
	
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN103227488A: discloses charging control method that increases a charging voltage output when the charging voltage exceeds a charging range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        





/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859